Title: From Thomas Jefferson to Abraham Bradley, Jr., 26 August 1803
From: Jefferson, Thomas
To: Bradley, Abraham, Jr.


          
            Monticello Aug. 26. 03.
          
          Having carried most of my maps to Washington I find myself much at a loss here for one of the US. if any more are in hand of those made (by yourself I believe) for the Post Office, I should be thankful to receive one by post. 
          I should prefer one in simple sheets pasted together but not on linen. Accept my salutations & best wishes.
          
            
              Th: Jefferson
            
          
        